FILED
                                                                                                8/25/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                            Court for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA

ROBERT V. JUSTICE,                                      )
                                                        )
                        Plaintiff,                      )
                                                        )
        v.                                              )       Civil Action No. 20-2301 (UNA)
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                        Defendant.

                                     MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s application for leave to

proceed in forma pauperis and pro se complaint. The application will be granted, and the

complaint will be dismissed.

        Plaintiff alleges that he is “no longer a productive member of the State,” Compl. ¶ 4, and

considers it his “duty to the State . . . not to become a burden on it,” id. ¶ 6. For this reason,

plaintiff allegedly “has a duty and privilege to purge (euthanize) himself.” Id. He asks the Court

to issue an Order “[t]hat any hospital of [his] choosing and . . . instruction . . . shall administer

pentobarbital to end his life.” Id. This is a matter over which the Court lacks jurisdiction, and

the complaint must be dismissed. See Fed. R. Civ. P. 12(h)(3).

        A separate order accompanies this Memorandum Opinion.



DATE: August 25, 2020                                   /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge